 


110 HR 2878 IH: Enhanced Financial Recovery and Equitable Retirement Treatment Act of 2007
U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2878 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2007 
Mr. Davis of Alabama (for himself, Mr. Delahunt, Mr. Tom Davis of Virginia, Mr. Cannon, Mr. McCaul of Texas, Mr. Schiff, Ms. Ros-Lehtinen, Mr. Shays, Mr. Udall of New Mexico, Mr. Moran of Virginia, Ms. Norton, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles 18 and 28 of the United States Code to provide incentives for the prompt payments of debts owed to the United States and the victims of crime by imposing surcharges on unpaid judgments owed to the United States and to the victims of crime, to provide for offsets on amounts collected by the Department of Justice for Federal agencies, and to increase the amount of special assessments imposed upon convicted persons; to establish an Enhanced Financial Recovery Fund to enhance, supplement and improve the debt collection activities of the Department of Justice; to amend title 5, United States Code, to provide to assistant United States attorneys the same retirement benefits as are afforded to Federal law enforcements officers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Enhanced Financial Recovery and Equitable Retirement Treatment Act of 2007. 
IEnhanced financial recovery 
101.Imposition of criminal surcharge 
(a)In generalSection 3612 of title 18, United States Code, is amended by striking subsection (g) and inserting the following: 
 
(g)Imposition of surcharge 
(1)In generalA surcharge shall be imposed upon a defendant if there are any unpaid criminal monetary penalties as of the date specified in subsection (f)(1). 
(2)Amount of surchargeThe surcharge imposed under paragraph (1) shall be— 
(A)5 percent of the unpaid principal balance; or 
(B)$50, if the unpaid balance is less than $1,000. 
(3)Allocation of payments 
(A)Fine or special assessmentIf a surcharge is imposed under paragraph (1) for a fine or special assessment— 
(i)an amount equal to 95 percent of each principal payment made by a defendant shall be credited to the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601); and 
(ii)an amount equal to 5 percent of each principal payment shall be credited to the Department of Justice Enhanced Financial Recovery Fund established under section 104 of the Enhanced Financial Recovery and Equitable Retirement Treatment Act of 2007. 
(B)RestitutionIf a surcharge is imposed under paragraph (1) for a restitution obligation— 
(i)an amount equal to 95 percent of each principal payment shall be paid to any victim identified by the court; and 
(ii)an amount equal to 5 percent of each principal payment shall be credited to the Department of Justice Enhanced Financial Recovery Fund established under section 104 of the Enhanced Financial Recovery and Equitable Retirement Treatment Act of 2007. 
(C)SurchargesFor any payment made by a defendant after the full amount of a surcharge imposed under paragraph (1) has been satisfied, the full amount of such payment shall be credited to the principal amount due or accrued interest, as the case may be. 
(4)DefinitionsIn this section— 
(A)the term criminal monetary penalties includes the principal amount of any amount imposed as a fine, restitution obligation, or special assessment, regardless of whether any payment schedule has been imposed; and 
(B)the term principal payment does not include any amount that is imposed as interest, penalty, or a surcharge.. 
(b)Conforming amendmentsSection 3612 of title 18, United States Code, is amended— 
(1)by striking subsections (d) and (e); and 
(2)by redesignating subsections (f) through (i), as amended by this Act, as subsections (d) through (g), respectively. 
102.Imposition of civil surcharge 
(a)In generalSection 3011 of title 28, United States Code, is amended to read as follows: 
 
3011.Imposition of surcharge 
(a)In generalA surcharge shall be imposed on a defendant if there is an unpaid balance due to the United States on any money judgment in a civil matter recovered in a district court as of— 
(1)the fifteenth day after the date of the judgment; or 
(2)if the day described in paragraph (1) is a Saturday, Sunday, or legal public holiday, the next day that is not a Saturday, Sunday, or legal holiday. 
(b)Amount of surchargeA surcharge imposed under subsection (a) shall be— 
(1)5 percent of the unpaid principal balance; or 
(2)$50, if the unpaid balance is less than $1,000. 
(c)Allocation of paymentsIf a surcharge is imposed under subsection (a)— 
(1)an amount equal to 95 percent of each principal payment made by a defendant shall be credited as otherwise provided by law; and 
(2)an amount equal to 5 percent of each principal payment shall be credited to the Department of Justice Enhanced Financial Recovery Fund established under section 104 of the Enhanced Financial Recovery and Equitable Retirement Treatment Act of 2007. 
(d)SurchargesFor any payment made by a defendant after the full amount of a surcharge imposed under subsection(a) has been satisfied, the full amount of such payment shall be credited to the principal amount due or accrued interest, as the case may be. 
(e)DefinitionsIn this section— 
(1)the term principal payment does not include any amount that is imposed as interest, penalty, or a surcharge; and 
(2)the term unpaid balance due to the United States includes any unpaid balance due to a person that was represented by the Department of Justice in the civil matter in which the money judgment was entered.. 
(b)Technical and conforming amendmentThe table of sections at the beginning of subchapter A of chapter 176 of title 28, United States Code, is amended by striking the item relating to section 3011 and inserting the following: 
 
 
3011. Imposition of surcharge.. 
103.Increase in the amount of special assessmentsSection 3013 of title 18, United States Code, is amended by striking subsection (a) and inserting the following: 
 
(a)The court shall assess on any person convicted of an offense against the United States— 
(1)in the case of an infraction or a misdemeanor— 
(A)if the defendant is an individual— 
(i)the amount of $10 in the case of an infraction or a class C misdemeanor; 
(ii)the amount of $25 in the case of a class B misdemeanor; and 
(iii)the amount of $100 in the case of a class A misdemeanor; and 
(B)if the defendant is a person other than an individual— 
(i)the amount of $100 in the case of an infraction or a class C misdemeanor; 
(ii)the amount of $200 in the case of a class B misdemeanor; and 
(iii)the amount of $500 in the case of a class A misdemeanor; and 
(2)in the case of a felony— 
(A)the amount of $200 if the defendant is an individual; and 
(B)the amount of $1,000 if the defendant is a person other than an individual.. 
104.Enhanced financial recovery fund 
(a)EstablishmentThere is established in the Treasury a separate account known as the Department of Justice Enhanced Financial Recovery Fund (in this section referred to as the Fund). 
(b)DepositsNotwithstanding section 3302 of title 31, United States Code, or any other law regarding the crediting of collections, there shall be credited as an offsetting collection to the Fund an amount equal to— 
(1)2 percent of any amount collected pursuant to civil debt collection litigation activities of the Department of Justice (in addition to any amount credited under section 11013 of the 21st Century Department of Justice Appropriations Authorization Act (28 U.S.C. 527 note)); 
(2)5 percent of all amounts collected as restitution due to the United States pursuant to the criminal debt collection litigation activities of the Department of Justice; 
(3)any surcharge collected under section 3612(g) of title 18, United States Code, as amended by this Act, or section 3011 of title 28, United States Code, as amended by this Act; and 
(4)50 percent of any special assessment collected under section 3013(a) of title 18, United States Code, as amended by this Act. 
(c)AvailabilityThe amounts credited to the Fund shall remain available until expended. 
(d)Payments from the Fund 
(1)Amount 
(A)In generalExcept as provided in subparagraph (B), the Attorney General shall use not less than $20,000,000 of the Fund in each fiscal year, to the extent that funds are available, for the civil and criminal debt collection activities of the Department of Justice, including restitution judgments where the beneficiaries are the victims of crime. 
(B)Exceptions 
(i)Adjustment of amountIn each fiscal year following the first fiscal year in which deposits into the Fund are greater than $20,000,000, the amount to be used under paragraph (1) shall be increased by a percentage equal to the change in the Consumer Price Index for the calendar year preceding that fiscal year. 
(ii)LimitationIn any fiscal year, amounts in the Fund shall be available to the extent that the amount appropriated in that fiscal year for the purposes described in subparagraph (A) is not less than an amount equal to the amount appropriated for such activities in fiscal year 2006, adjusted annually in the same proportion as increases reflected in the amount of aggregate level of appropriations for the Executive Office of United States Attorneys and United States Attorneys. 
(2)Use of funds 
(A)In generalFunds used under paragraph (1) shall be used to enhance, supplement, and improve civil and criminal debt collection litigation activities of the Department of Justice, primarily such activities by United States attorneys’ offices. A portion of such sums may be used by the Department of Justice to provide legal, investigative, accounting, and training support to the United States attorneys’ offices. 
(B)Limitation on useFunds used under paragraph (1) may not be used to determine whether a defendant is guilty of an offense or liability to the United States (except incidentally for the provision of assistance necessary or desirable in a case to ensure the preservation of assets or the imposition of a judgment which assists in the enforcement of a judgment or in a proceeding directly related to the failure of a defendant to satisfy the monetary portion of a judgment). 
(e)Other use of fundsAfter using funds under subsection (d), the Attorney General may use amounts remaining in the Fund for additional civil or criminal debt collection activities, for personnel expenses, for personnel benefit expenses incurred as a result of this Act or the amendments made by this Act, or for other prosecution and litigation expenses. The availability of amounts from the Fund shall have no effect on the implementation of title II or the amendments made by title II. 
(f)DefinitionIn this section, the term United States— 
(1)includes— 
(A)the executive departments, the judicial and legislative branches, the military departments, and independent establishments of the United States; and 
(B)corporations primarily acting as instrumentalities or agencies of the United States; and 
(2)except as provided in paragraph (1), does not include any contractor of the United States. 
105.Effective dates 
(a)In generalThe amendments made by section 101 and section 103 shall apply to any offense committed on or after the date of enactment of this Act, including any offense involving conduct that continued on or after the date of enactment of this Act. 
(b)Fund and surcharges 
(1)In generalSection 104 and the amendments made by section 102 shall take effect 30 days after the date of enactment of this Act. 
(2)Pending casesThe amendments made by section 102 shall apply to any case pending on or after the date of enactment of this Act. 
IIEquitable retirement treatment of assistant United States attorneys 
201.Retirement treatment of assistant United States attorneys 
(a)Civil Service Retirement System 
(1)Assistant United States attorney definedSection 8331 of title 5, United States Code, is amended— 
(A)in paragraph (28), by striking and at the end; 
(B)in paragraph (29) relating to dynamic assumptions, by striking the period and inserting a semicolon; 
(C)by redesignating paragraph (29) relating to air traffic controllers as paragraph (30); 
(D)in paragraph (30), as so redesignated, by striking the period and inserting ; and; and 
(E)by adding at the end the following: 
 
(31)assistant United States attorney means an assistant United States attorney appointed under section 542 of title 28.. 
(2)Retirement treatmentChapter 83 of title 5, United States Code, is amended by adding after section 8351 the following: 
 
8352.Assistant United States attorneysExcept as provided under the Enhanced Financial Recovery and Equitable Retirement Treatment Act of 2007 (including the provisions relating to the non-applicability of mandatory separation requirements under section 8335(b) and 8425(b) of this title), an assistant United States attorney shall be treated in the same manner and to the same extent as a law enforcement officer for purposes of this chapter.. 
(3)Technical and conforming amendments 
(A)Table of sectionsThe table of sections for chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8351 the following: 
 
 
8352. Assistant United States attorneys.. 
(B)Mandatory separationSection 8335(a) of title 5, United States Code, is amended by striking 8331(29)(A) and inserting 8331(30)(A). 
(b)Federal Employees' Retirement System 
(1)Assistant United States attorney definedSection 8401 of title 5, United States Code, is amended— 
(A)in paragraph (34), by striking and at the end; 
(B)in paragraph (35), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(36)assistant United States attorney means an assistant United States attorney appointed under section 542 of title 28.. 
(2)Retirement treatmentSection 8402 of title 5, United States Code, is amended by adding at the end the following: 
 
(h)Except as provided under the Enhanced Financial Recovery and Equitable Treatment Act of 2006 (including the provisions relating to the non-applicability of mandatory separation requirements under section 8335(b) and 8425(b) of this title), an assistant United States attorney shall be treated in the same manner and to the same extent as a law enforcement officer for purposes of this chapter.. 
(c)Mandatory separationSections 8335(b)(1) and 8425(b)(1) of title 5, United States Code, are each amended by adding at the end the following: This subsection shall not apply in the case of an assistant United States attorney.. 
202.Provisions relating to incumbents 
(a)DefinitionsIn this section— 
(1)the term assistant United States attorney means an assistant United States attorney appointed under section 542 of title 28, United States Code; and 
(2)the term incumbent means an individual who is serving as an assistant United States attorney on the 120th day after the date of enactment of this Act. 
(b)Notice requirementNot later than 9 months after the date of enactment of this Act, the Department of Justice shall take measures reasonably designed to provide notice to incumbents on— 
(1)their election rights under this title; and 
(2)the effects of making or not making a timely election under this title. 
(c)Election available to incumbents 
(1)In generalAn incumbent may elect, for all purposes, to be treated— 
(A)in accordance with the amendments made by this title; or 
(B)as if this title had never been enacted. 
(2)Failure to electFailure to make a timely election under this subsection shall be treated in the same way as an election under paragraph (1)(A), made on the last day allowable under paragraph (3). 
(3)Time limitationAn election under this subsection shall not be effective unless the election is made not later than the earlier of— 
(A)120 days after the date on which the notice under subsection (b) is provided; or 
(B)the date on which the incumbent involved separates from service. 
(d)Limited retroactive effect 
(1)Effect on retirementIn the case of an incumbent who elects (or is deemed to have elected) the option under subsection (c)(1)(A), all service performed by that individual as an assistant United States attorney shall— 
(A)to the extent performed on or after the effective date of that election, be treated in accordance with applicable provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, as amended by this title; and 
(B)to the extent performed before the effective date of that election, be treated in accordance with applicable provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, as if the amendments made by this title had then been in effect.Any service performed by the incumbent pursuant to an appointment under section 515, 541, 543, or 546 of title 28, United States Code, shall, for purposes of subparagraph (B), be treated in the same manner as if performed as an assistant United States attorney; this sentence shall not be taken into account for purposes of determining whether or not an individual is an incumbent.  
(2)No other retroactive effectNothing in this title (including the amendments made by this title) shall affect any of the terms or conditions of an individual's employment (apart from those governed by subchapter III of chapter 83 or chapter 84 of title 5, United States Code) with respect to any period of service preceding the date on which such individual's election under subsection (c) is made (or is deemed to have been made). 
(e)Individual contributions for prior service 
(1)In generalAn individual who makes an election under subsection (c)(1)(A) shall, with respect to prior service performed by such individual, deposit, with interest, to the Civil Service Retirement and Disability Fund the difference between the individual contributions that were actually made for such service and the individual contributions that would have been made for such service if the amendments made by this title had then been in effect. 
(2)Effect of not contributingIf the deposit required under paragraph (1) is not paid, all prior service of the incumbent shall remain fully creditable as law enforcement officer service, but the resulting annuity shall be reduced in a manner similar to that described in section 8334(d)(2)(B) of title 5, United States Code. 
(3)Prior service definedIn this subsection, the term prior service means, with respect to any individual who makes an election (or is deemed to have made an election) under subsection (c)(1)(A), all service performed as an assistant United States attorney, but not exceeding 20 years, performed by such individual before the date as of which applicable retirement deductions begin to be made in accordance with such election. 
(f)RegulationsThe Office of Personnel Management shall prescribe regulations necessary to carry out this title, including provisions under which any interest due on the amount described under subsection (e) shall be determined. 
203.Effective date The amendments made by section 201 shall take effect on the first day of the first applicable pay period beginning on or after the 120th day after the date of enactment of this Act. 
 
